Gilfillan, C. J.,
[dissenting.) I dissent from the decision upon the first point. I think Gen. St. 1878, c. 40, § 23, means that a recorded deed of conveyance, absolute by its terms, shall (whatever the unexpressed intention of the parties may have been) have effect as an absolute deed with the exceptions specified, unless there is also recorded an instrument expressing or showing an intent contrary to or qualifying that expressed in the deed; and that it is not enough, for the purposes of the section, that an instrument recorded and relied on as a defeasance may, as between the parties, be shown by extrinsic *553■evidence (oral or other evidence) to have been intended by them to have that effect. In other words, the section does not mean that the instrument may be so framed as that its character as a defeasance shall not appear without resort to other (perhaps oral) evidence. The record should show it to be an instrument of defeasance. When the section says “instrument of defeasance,” it means an instrument which of itself is such, though it may be in any form if the intention •appears from it.
It is the general theory and plan of the registry laws that, as to all interests in real estate acquired through contract, the record shall show the exact legal effect of the contract and character of the interest. It will be an anomaly in those laws if, while the record makes it appear that a man has one kind of interest, he can claim another kind not shown by the record, against those persons whom such laws intend to protect. This deed and bond show on their face, and their record shows, (if unexplained by other evidence,) a conditional sale, and not a mortgage. The bond is an agreement to reconvey, and not a defeasance. Buse v. Page, 32 Minn. 111. By the record the estate of the grantee in the deed is the fee, subject to his contract to convey. The decision of the court places the fee (resorting to extrinsic evidence for the purpose) in the grantor, contrary to the record.
The court below also erred in holding the record of the deed and bond to be constructive notice that the transaction was a mortgage. The record is constructive notice of instruments only according to their legal operation and effect,— is notice only of what they are upon íheir face, — unless they contain some information which makes it the ■duty of one seeing the record to inquire further. That possibly this transaction, prima facie a conditional sale, may have been intended by the parties to it as a mortgage, did not make it the duty of any one to inquire beyond the record. He could rely upon the transaction being just what the parties by the record made it appear to be. If this were not so, the value of the registry laws as a protection would be greatly diminished. It is not uncommon that one, for the purpose of security, conveys by absolute deed, without any written ■contract for defeasance or reconveyance; but because this may be, and sometimes is, done, cannot one rely on the record of the deed ? *554Must he as to every such deed inquire beyond the record to ascertain whether the parties did not intend the deed as a mortgage?
Dickinson, J. I concur in the foregoing dissenting opinion of the-chief justice.